DETAILED ACTION
	The Information Disclosure Statements filed on August 31, 2020 and May 18, 2021 have both been reviewed and considered by the Examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carlstedt (US 4,556,149).
Carlstedt discloses a dual friction draft gear assembly for a car coupling system of a rail car comprised of a housing 10 having an internal chamber and a plurality friction shoes 26 disposed within the internal chamber. A first load block 28 is provides a first angled interface with the friction shoes and a second load block 42 further provides a second angled interface with the one or more friction shoes. As shown in figure 1 the angled interfaces of the first and second load blocks are mirrored as they engage friction shoes 26. A portion of the first load block where it engages with the friction shoes is positioned within the internal chamber defined by the housing with the second load block completely installed inside the internal chamber of the housing. As stated in column 2, lines 41-50; three friction shoes are installed between the first and second load blocks. The load blocks and friction shoes further rest and operate with a plurality of srpoi8ngs 36, 38, 40 mounted in the internal chamber of the housing. The springs are partially shown in figure 1. 
Regarding claims 11-19 drawn to the method of forming the draft gear. All of the components for forming the gear are provided and shown above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
November 3, 2022